Case: 19-2005    Document: 259 Page:
          Case 1:14-cv-14176-ADB     1  Date
                                 Document 685 Filed:
                                               Filed03/01/2021   Entry
                                                     03/01/21 Page 1 ofID:
                                                                        1 6406969

                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-3011
                                      March 1, 2021


  Clerk
  United States Court of Appeals for the First Circuit
  United States Courthouse
  1 Courthouse Way
  Boston, MA 02210


        Re: Students for Fair Admissions, Inc.
            v. President and Fellows of Harvard College
            No. 20-1199
            (Your No. 19-2005)


  Dear Clerk:

       The petition for a writ of certiorari in the above entitled case was filed on
  February 25, 2021 and placed on the docket March 1, 2021 as No. 20-1199.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Clara Houghteling
                                          Case Analyst
